Notice of Allowance
Amendments
The amendments filed on July 20, 2022, have been entered. 


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The following is an Examiner’s statement of reasons for allowance: Applicant states that none of the cited prior art teaches to apply AVG to almond trees about 2 weeks after petal fall and prior to harvest. Applicant also has demonstrated unexpected results as seen in Example 4, that application of AVG after petal fall resulted in an increase in nutmeat yield over application at bloom. Table 8 also demonstrates that application of AVG after petal fall resulted in decrease kernel doubling as compared to application during bloom (see page 5 of Applicant’s response). As a search of the prior art has not revealed this, it is deemed that the claimed plant is free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661